DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yin Shao on 2-23-2021.
The application’s claims have been amended - please REPLACE the previous set of claims with the claims below: 

1.   (Currently Amended)  A method performed by a station (STA) capable of equipped with a wake-up radio (WUR) operationsand a primary connectivity radio (PCR), the method comprising: 
before the STA enters a sleep state, receiving a first security phrase;
while the PCR STA is in a the sleep state, receiving a wake-up frame on the WUR, wherein the wake-up frame includes at least a security field derived from a Timing Synchronization Function (TSF) timer; 
determining a second security phrase based on the received first security phrase and the received wake-up frame;

waking up the STA PCR only if based on a determination is made that there is a match between the second security phrase and the value in the field of the wake-up frame is valid. 

2.   (Currently Amended)  The method of claim 1, further comprising:
before the PCR STA enters the sleep state, transmitting a challenge phrase from the PCR;  
wherein the waking up of the PCR STA is performed only if a response phrase in the security field corresponds to the transmitted challenge phrase.	

3.   (Cancelled.)

4.  (Currently Amended)  The method of claim 1, wherein the wake-up frame further includes an SSID/BSSID, and wherein the waking up of the PCR STA is performed only if the SSID/BSSID in the wake-up frame is an SSID/BSSID of the STA. 

5.   (Currently Amended)  The method of claim 1, wherein the STA is an access point, wherein the wake-up frame includes an uplink/downlink indicator, and wherein the waking up of the PCR STA is performed only if the uplink/downlink indicator indicates an uplink transmission.

6.   (Currently Amended)  The method of claim 1, wherein the STA is a non-access-point STA, wherein the wake-up frame includes an uplink/downlink indicator, and wherein the waking up of the PCR STA is performed only if the uplink/downlink indicator indicates a downlink transmission.


7.   (Currently Amended)  The method of claim 1, wherein the STA is an access point associated with a responding schedule, and wherein the waking up of the PCR STA is performed only if the wake-up frame is received during a scheduled responding time for the access point in the responding schedule.

8.   (Currently Amended)  The method of claim 1, wherein the STA is an access point associated with a responding schedule, and wherein the waking up of the PCR STA is performed only if (i) the wake-up frame is received during a scheduled responding time for the access point or (ii) an SSID/BSSID received in the wake-up frame is an SSID/BSSID of the access point. 

9.   (Currently Amended)  The method of claim 1, wherein the STA is an access point and the wake-up frame includes a received access point configuration sequence number (CSN), the method further comprising:
in response to the received wake-up frame, sending from the PCR STA an indication of whether the received CSN is a current CSN.

10.  (Currently Amended)  The method of claim 1, further comprising, in response to the received wake-up frame, sending a probe response frame from the PCRSTA. 

11.  (Currently Amended)  The method of claim 1, further comprising, in response to the received wake-up frame, transmitting a beacon from the PCRSTA. 

12.  (Currently Amended)  A station (STA) capable of equipped with a wake-up radio (WUR) operations and a primary connectivity radio (PCR), the STA being configured to perform functions comprising: 
before the STA enters a sleep state, receiving a first security phrase;
while the PCR STA is in a the sleep state, receiving a wake-up frame on the WUR, wherein the wake-up frame includes at least a security field derived from a Timing Synchronization Function (TSF) timer; 
determining a second security phrase based on the received first security phrase and the received wake-up frame;
determining whether the wake-up frame is valid based at least in part on there is a match between the second security phrase and a value information in the security field of the wake-up frame; and
waking up the STA PCR only if based on a determination is made that there is a match between the second security phrase and the value in the field of the wake-up frame is valid. 

13.  (Currently Amended)  The STA of claim 12, wherein the STA is further configured to perform functions comprising:
before the PCR STA enters the sleep state, transmitting a challenge phrase from the PCR;  
wherein the waking up of the PCR STA is performed only if a response phrase in the security field corresponds to the transmitted challenge phrase.	

14.  (Cancelled.)

15. (Currently Amended)  The STA of claim 12, wherein the wake-up frame further includes an SSID/BSSID, and wherein the waking up of the PCR STA is performed only if the SSID/BSSID in the wake-up frame is an SSID/BSSID of [[the]]an access point. 

16.	(Currently Amended) The method of claim 1, wherein the value in security field is derived from the a Timing Synchronization Function (TSF) timer.

17.	(Currently Amended) The method of claim 1, wherein the security field is contained in or associated with a Frame Check Sequence (FCS) field of the wake-up frame.

18.	(Currently Amended)	The STA of claim 12, wherein the value in security field is derived from the a Timing Synchronization Function (TSF) timer.

19.	(Currently Amended)	The STA of claim 12, wherein the security field is contained in or associated with a Frame Check Sequence (FCS) field of the wake-up frame.

20.	(New) The method of claim 1, wherein before the STA enters the sleep state or after the STA wakes up, the STA is capable of primary connectivity radio (PCR) operations.

21.	(New) The STA of claim 12, wherein before the STA enters the sleep state or after the STA wakes up, the STA is capable of primary connectivity radio (PCR) operations.
 


Response to Amendment
The applicant’s amendment, received on 3-4-2021, overcomes the examiner’s rejection.  He allows claims 1-2, 4-13 and 15-21 and cancels claims 3 and 14.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
An interview was held previously to discuss the amendment (See 2-23-2021 interview summary).

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method performed by a station (STA) capable wake-up radio (WUR) operations, the method comprising before the STA enters a sleep state, receiving a first security phrase,
	> The ability for while the STA is in the sleep state, receiving a wake-up frame, wherein the wake-up frame includes at least a field derived from a Timing Synchronization Function (TSF) timer,
> The ability for determining a second security phrase based on the received first security phrase and the received wake-up frame,
> The ability for determining whether there is a match between the second security phrase and a value in the field of the wake-up frame, and
	> The ability for waking up the STA based on a determination that there is a match between the second security phrase and the value in the field of the wake-up frame.

5.  Note that prior art Kwak, Law, Rahim, Jafarian, Carter, Ge, Batchu, Brederveld, Gorsuch, Sampathkumar, Shibuya, Slaton, IEEE MAC/PHY Spec, and Mynam which were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 10779236  Methods to encode a binary phase shift keying (BPSK) mark for a wake-up radio (WUR) packet
 
US 10925000  Method for transmitting or receiving wake-up radio packet in wireless LAN system and device therefor
 
US 10924995  Wake-up radio roaming
 
US 10912024  Apparatus, system and method of a wake-up radio (WUR)
 
US 10383058  Addresses in a wake-up trigger frame
 
US 10880835  Methods for efficient medium access for wake up radios

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414